Citation Nr: 1048163	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  09-18 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a chronic back disorder 
to include injury residuals.  

2.  Entitlement to service connection for a chronic pulmonary 
disorder to include lung nodules claimed as the result of 
asbestos exposure.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to June 1968.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 rating decision of the Newark, New 
Jersey, Regional Office (RO) which denied service connection for 
both back injury residuals and lung nodules claimed as a result 
of asbestos exposure.  In September 2010, the Veteran was 
afforded a hearing before the undersigned Veterans Law Judge 
sitting at the RO.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

The Veteran asserts that he sustained chronic back injury 
residuals and a chronic pulmonary disorder manifested by lung 
nodules secondary to a hatch falling on his back and asbestos 
exposure, respectively, while aboard the U.S.S. Forrest Sherman.  
The accredited representative relates that the Veteran has not 
been afforded a VA examination for compensation purposes which 
addresses his back injury residuals.  He requests that the 
Veteran's appeal be remanded to the RO so that the Veteran may be 
scheduled for a VA orthopedic evaluation.  

Lay assertions may serve to support a claim for service 
connection by establishing the occurrence of observable events or 
the presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. 
§ 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  The United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
has clarified that lay evidence can be competent and sufficient 
to establish a diagnosis or etiology when (1) a lay person is 
competent to identify a medical condition; (2) the lay person is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  

At the September 2010 hearing before the undersigned Veterans Law 
Judge sitting at the RO, the Veteran testified that: he was 
diagnosed with bulging discs at L3 and L5 by X-ray studies; was 
treated for a chronic back disorder by Dr. Cousman, his primary 
care provider; and was treated for a chronic pulmonary disorder 
by M. Patel, M.D.  Clinical documentation of the cited treatment 
by Dr. Cousman is not of record.  A statement dated in August 
2010 from Dr. Patel was provided but pulmonary function test 
results were not provided.  These should be requested on remand 
as well as any outstanding treatment records from Dr. Patel.    

The VA should obtain all relevant VA and private clinical 
documentation which could potentially be helpful in resolving the 
Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran has not been afforded a VA examination for 
compensation purposes which addresses his claimed chronic back 
injury residuals.  The VA's duty to assist includes, in 
appropriate cases, the duty to conduct a thorough and 
contemporaneous medical examination which is accurate and fully 
descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 
Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  

In November 2010, the accredited representative submitted 
clinical documentation dated in August 2010 from Dr. Patel to the 
Board and did not waive agency of original jurisdiction review.  
See 38 C.F.R. § 20.1304.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
provide information as to all post-service 
treatment of his claimed chronic back 
injury residuals and chronic pulmonary 
disorder.  Upon receipt of the requested 
information and the appropriate releases, 
contact M. Patel, M.D., Dr. Cousman and all 
other identified health care providers and 
request that they forward copies of all 
available clinical documentation, not 
already of record, for incorporation into 
the record.  The pulmonary function test 
results referenced by Dr. Patel in his 
August 2010 statement should 
specifically be requested.  If any 
records requested by the RO cannot be 
obtained, inform the Veteran pursuant to 
38 C.F.R. § 3.159(e).      

2.  Then schedule the Veteran for a VA 
examination to accurately determine both 
the nature and etiology of the Veteran's 
claimed chronic back injury residuals.  All 
indicated tests and studies should be 
accomplished and the findings then reported 
in detail.  

The examiner should advance an opinion as 
to whether it more likely than not (i.e., 
probability greater than 50 percent); at 
least as likely as not (i.e., probability 
of 50 percent); or less likely than not 
(i.e., probability less than 50 percent) 
that any identified chronic back/spine 
disorder had its onset during active 
service; is etiologically-related to his 
claimed inservice back trauma; or is 
otherwise related to active service.  The 
examiner must provide a complete rationale 
for any opinion advanced.  

Send the claims folder to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

3.  Then, after undertaking any other 
development action deemed warranted, 
readjudicate the Veteran's entitlement to 
service connection for a chronic back 
disorder to include injury residuals and a 
chronic pulmonary disorder to include lung 
nodules claimed as the result of asbestos 
exposure.  If the benefits sought on appeal 
remain denied, the Veteran and his 
accredited representative MUST be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the Veteran's claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered, 
since the issuance of the last SSOC.  The 
Veteran should be given the opportunity to 
respond to the SSOC before the case is 
returned to the Board.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs 




to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03.  


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  

